 In the. Matterof BLOSSOM PRODUCTS CORPORATIONandINTERNATIONALLADIES' GARMENT WORKERS' UNIONCase No. C-1088.-Decided February 10, 1940GarmentManufacturing Industry/-Interference,Restraint,and Coercion:anti-union statements of executives and supervisory employees;distribution ofanti-union literature to employees;ordered to cease and desist from suchpractices-Company-Donvinated Union:coincidentwith organization of unionrespondent sponsored formation of grievance committee;select group,includinganti-union statements by supervisoryemployees-Compau.y-Dominated Union:shut-down threatened in event of union success,and preference for "inside"organization expressed;anti-union employees permitted to shut off power dur-ing working hours and summon employees to organizational meetings held outsideplant ; employees paid for time spent at organizational meetings ; recognition asexclusive bargaining agency and check-off granted without verification of mem-bership claim; withdrawal of recognition and disestablishment,ordered-Con-tract:abrogation of, ordered-Check-off:respondent ordered to reimburse em-plbyees`for' dices checkedoff-Discrimination:discharge and refusal to reinstatetwo employees,allegations of, dismissed.Mr. Weldon P. MonsonandMr. Samuel G. Zack,for the Board.Mr. David Getz,of Allentown, Pa., andGroman d Rapaport,byMr. Julius M. Rapaport,of Allentown, Pa., for the respondent.Mr. Elias Lieberman,of New York City, for the Union.Mr. William B. Butz,of Allentown, Pa., for the B. W. O.Mr. Harold M. Weston,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges andamendedcharges duly filed by the InternationalLadies' Garment Workers' Union, herein called the Union, the Na-tionalLabor Relations Board, herein called the Board, by theRegionalDirector for the. Fourth Region (Philadelphia, Pennsyl-vania),issued itscomplaint, dated September 22, 1938, against Blos-som Products Corporation, Allentown, Pennsylvania, herein called therespondent, alleging that the respondent had engaged in and wasengagingin unfair labor practices, affecting commerce, within the20 N. L.R. B., No. 35.335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by a notice of hearing,were duly served upon the respondent and upon the Union.Regarding the unfair labor practices, the complaint alleged, insubstance, that the respondent dominated, interfered with, and con-tributed support to the formation and administration of a labororganization of its employees known as the Blossom Workers' Organ-ization, hereinafter referred to as the B. W. 0.; that the respondentdischarged and refused to reinstate James Ftiscar and Mary Donchezfor the reason that they joined or assisted the Union and engaged inconcerted activities for the purpose of collective bargaining andother mutual aid and protection; that the respondent disparaged toits employees the aims, purposes, and character of the Union andthe members or organizers thereof; and that by the aforesaid actsand by other acts the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The time for filing an answer having .beenextended by the Regional Director, the respondent filed its answeradmitting the allegations of the complaint with respect to the natureof its business, but denying the averments of unfair labor practicesand alleging affirmatively that Ftiscar and Donchez were laid offbecause of lack of work and were not reinstated because they.wereinefficient and incapable employees.'Pursuant to notice, a hearing was held in Allentown, Pennsylvania,on October 6, 7, 14, and 11, 1938, before I. L. Broadwin, the TrialExaminer duly designated_by . the Board.The Board and the. re-spondent were represented by counsel, and were afforded full oppor-tunity to be heard, to examine and cross:examine witnesses, and tointroduce evidence bearing upon the issues.At the opening of thehearing, and again at the close of the Board's case, the B. W. O.applied for leave to intervene.Both applications were denied bythe Trial Examiner.At the close of the Board's case and at theclose of the hearing, counsel for the respondent moved to dismissthe complaint, on the ground that.the evidence failed to substantiatethe allegations of the complaint.The Trial Examiner reservedruling on .the,,,motions ..to dismiss ,. and,, except in so, far as saidmotions related to the allegedly discriminatory discharge of Sf iryDonchez, denied them. in his Intermediate Report.During the courseof the hearing the Trial Examiner made several rulings on other'At the hearing,the respondent's answer was amended to Include a further affirmativeallegation that Donchez'was not reinstated for the reason that while she was in therespondent's employ she"frequently and habitually used profane language." BLOSSOM PRODUOTS. CORPORATION,337motions and on objections to the admission of evidence.We havereviewed the rulings of the Trial Examiner and find that no preju-dicial errors were committed.The rulings are hereby affirmed.On or about December' 10, 1938, the Trial Examiner issued hisIntermediate Report, copies of which were duly served upon therespondent and the Union.The Trial Examiner found that therespolident.had engaged Jii and. was egging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the Act. He recommendedthat the respondent cease and desist from the unfair labor practices,that it offer to James Ftiscar immediate and full reinstatement tohis former position with back pay, that it withdraw all recognitionfrom the B. W. O. as representative of its employees, and that ittake certain other appropriate. action to remedy the situation broughtabout by its unfair labor practices.The Trial Examiner found thatthe respondent had not engaged in unfair labor practices withinthe meaning of the Act by discharging and refusing to employ MaryDonchez. and, accordingly, recommended that. the complaint he - dis-missed with respect to' her.A....On December 27, 1938, the respondent filed its exceptions to theIntermediate Report, and on January 10, 1939, requested oral argu-ment.On October 5, 1939, the Union filed a brief in support ofthe Intermediate Report, and on October 12, 1939, the respondentfiled a brief in support of its exceptions.Purstiant to notice, a hearing was held before the Board on October12, 1939, in Washington, D. C., for the purpose of oral argument.The respondent was represented by counsel and participated in theargument.At the argument, counsel for the B. W. O. appeared andfiled a motion that the proceedings be remanded to the Trial Ex-aminer in order that testimony of the B. W. O. be taken and made apart of the record.The motion is.2The Board has considered. the exceptions, to the Intermediate Re=port- and- the-briefs filed by the parties:For the reasons. set forthbelow, we sustain the exceptions to the findings of the Trial Ex-aminer that the respondent engaged in an unfair labor practice withinthemeaning of Section 8 (3) of the Act with respect to JamesFtiscar.We find that all the other exceptions are without merit inso far as they are inconsistent with the findings, conclusions, andorder set forth below.2We note that while counsel for the B. W. 0. appears to have been present throughoutthe hearing before the Trial Examiner, he did not in his statement before the Boardspecify any evidence which the B. W. 0. might wish to offer in the event that the recordwere reopened, and the motion filed at the oral argument likewise contains no specification. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBlossom Products Corporati.oii, a Pennsylvania corporation withits principal office and place of business located in the city of Allen-town, Pennsylvania, is engaged in the manufacture of undergarmentsand outer wear.The raw materials used by the respondent in manufacturing its,products consist of rayon yarn, cotton yarn, cotton-wool yarn, rayoncloth, cotton cloth, elastic, lace, buttons, thread, labels, cellophane,dyes,and other chemicals. In 1937 such raw materials usedamounted to approximately $601,540, of which approximately 92per cent were shipped to the respondent's plant from States otherthan the State of Pennsylvania.During the same period the re-spondent manufactured approximately 683,613 dozen garments,. hav-ing a value of approximately $1;231,14125,, in excess of—88. per cent ofwhich were shipped by the respondent to points outside the Stateof Pennsylvania.sAt the time of the hearing the respondent employed 418 persons.4H. THE ORGANIZATIONS INVOLVEDInternational Ladies' Garment Workers' Union is a labor organi-zation; admitting to its membership employees of the respondent, whodo not have the power to hire or discharge.Blossom Workers' Organization is a labor organization, admittingto membership employees of the respondent'5]IT.THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercion;interference with,domina-tion of, and support givento theB.V. 0.1.Chronological statementEarly in September 1937 the Union began a campaign to organizethe respondent's employees.Union organizers distributed litera-ture and solicited employees in front of the plant and several organi-zational meetings were held.The first of these meetings was held on8 Counsel for the respondent,in describing its business,stated atthe oral argument,"They serve the entirecountry aswell as European markets" ; and In its brief, therespondentfurtherstated thatit "serves several largechain store organizations."The number of personsemployed, however,varies considerably.See Section III B,infra.5Irma Moyer,vice president,and later president,of the B. W. 0.,testified that noforemen or "bosses of any kind"are admittedtomembership in the B. W. O. BLOSSOM PRODUCTS CORPORATION339September 20, 1937.° I. Lawrence Lesavoy, the respondent's presi-dent, testified that at about this date he became aware of the Union'sactivities; that he immediately consulted David Getz, the respond-ent's attorney; and that the latter "suggested that a notice be sentto the entire plant that we were not taking one position or theother."-On September 21, 1937, the respondent distributed a notice toemployees that the Act "gives you EMPLOYEES the followingright :1.To. be free from joining any union whatsoever.2.To organize your own independent union, free of any inter-ference by us or any other organization.3.To organize or affiliate yourselves with the recognized in-dustrial unions such as the C. I. O. and A. F. of L."The notice also declared that the respondent stood "ready to pro-tect every employee who chooses his right under the law not to joina unionlj and assured them that the respondent would.. "at no, timepermit any union to force us [the respondent] to discharge employeeswho have not joined a union." The notice further stated that theState of Pennsylvania had recently enacted a law "whereby theemployees of [sic] the State are protected in regards to workinghours," and that under the statute a 44-hour week would be inaugu-rated by the respondent on December 1, 1937.7We are unable to credit the respondent's explanation for thedistribution of the notice.The Union was the only labor organiza-tion seeking to organize the respondent's employees, and there is noevidence that employees at that time desired to form or join anyother labor organization or that the respondent believed that theyhad any such wish. Under these circumstances, the respondent.obviously had no occasion to notify employees that it was "nottaking one position or the other."Moreover, by the notice therespondent took a "position."The reference to the Pennsylvaniastatutes could be understood by the respondent's employees only asitdeclaration that the respondent would in no event agree to shorterworking hours than the maximum hours provided by law, or that itwas unnecessary to join the Union in order to obtain better hours,or both."Whether, and to what extent, such changes as hours andwages shall be demanded by a labor organization is, of course, a°About six meetings were held in September and October.'The notice concluded with the statement that as soon as they were obtained, copies of"the Act "describing your [the employees']rights will be issued to you."The respondentdid not offer any evidence that copies of the Act were ever distributed.8 The 44-hour statute referred to in the notice as "recently passed" was enacted on July2, 1934.The respondent offered no explanation for referring to it in a notice issued 21/.months later and dealingwithlabor organizations.. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter for it to determine upon a consideration of the probable,effects of such demands and the likelihood of success in winningthem.While an employer is not required by the Act to agree thereto;his declaration, in advance of any demands, that he will not, or thatorganization is unnecessary to secure them, is plainly obstructive ofthe exercise of the right guaranteed by the Act.Particularly issuch action by an employer disruptive of self-organization where,as in the instant case, it occurs in the. early stages of an orgaii,izlitional campaign.9Moreover, as we have recently pointed out, suchstatements are not only counsels of futility but, where issued by anemployer to persons who are dependent upon it for their continuedemployment and livelihood, are unmistakably declarations of hostilitytoward self-organization.10We find that the notice was intended to and had the effect ofrestraining and coercing the respondent's employees from affiliatingwith or continuing their membership in the Union and from other-wise exercising their rights guaranteed in Section 7 of the Act.We have referred above to the fact that when the notice was.distributed the Union was the only labor organization seeking- toorganize the respondent's employees and that there is no evidencethat at that time any employees desired to form or join any otherlabor organization.Nevertheless, by the end of the month or, 'atthe latest, early iu October, the B. W. O. had been organized .andhad held its first organizational meeting.Whether the organizationof the B. W. O. is to be explained in part by the notice issued bythe respondent to its employees that they had the right "To organize[their] own independent union free of interference by us or anyother organization," we need not decide, although succeeding eventsindicate that the notice had been intended to suggest the formationof such an organization.The record discloses other and more directevidence of participation by the respondent in the formation ofthe B. W. O.Withina dayor two' after the first meeting of the Union,- held. onSeptember 21, 1937, and again about 4 days later, meetings wereheld in Lesavoy's office between the respondent and several employees.The evidence is in dispute as to the origin of the meetings, the reasonfor the participation of the particular employees, and what occurredat the meetings.BWhatwe have said above with respect to the reference in the notice to the 44-hourweek is applicable also to the anticipatory statement therein that the respondent wouldnot sign a closed-shop agreement.This statement was plainly calculated to hinder theUnion.Cf.AdamsBrothersManifoldPrintingCompany,doing business as AdamsBrothers galeebook Com,pa'nyandTopeka Typographical Union,No. 121, affiliated with theAmerican Federation of Labor,17 N. L.R. B. 974.10Matter of Yale & TowneMfg.Co.andAmalgamated Ass'n of Iron,Steel and TinWorkersof North America, Lodge No. 1647, Through the Steel Workers Organizing Commit-tee, affiliated with the Committee for Industrial Organization,17 N. L.R. B. 666. 341Lester Breisch, a member of the Union, testified that the first meet-ing came about in the following malmer : A few minutes before thelunch hour on September 21, 1937, Harry Rosen, the plant superin-tendent, approached Breisch, who had been very friendly withLesavoy,]' and suggested that lie "get a committee" of employees topresent any wage and hour grievances to Lesavoy before going aheadwith. an `outside union."Breisch then spoke to Daubenspeck, an-other member of the Union, whose testimony corroborated Breisch'saccount.Both discussedRosen's suggestionwith some of the"boys" 12 at noon, and it was decided to "lay off it couple of days .. .and go up to see Mr. Lesavoy."When Daubenspeck and Breisch in-formed Rosen that they were willing to meet with Lesavoy, Rosen sug-gested that they "get some girls" as members of the committee.Breisch and Daubenspeck then approached Mary Donchez.Whilethey were discussingr the matter with Donchez, the foreman- asked"what it was all about," and, when told, suggested that Dorothy Bentzbe included in the committee.The suggestion was accepted, andBreisch informed Rosen that the committee was ready to see Lesavoy.The committee which met with Rosen and Lesavoy in the latter'soffice consisted of Breisch, Daubenspeck, Bentz, and Neva Saffieri.According to Breisch and Daubenspeck, Lesavoy made some wageadjustments, which he explained ^; ere temporary, and stated thatfurther adjustments would be made later when the 44-hour weekwas introduced.Breisch and Da.ubenspeck testified that when theyreported the results of the conference to the employees in the cuttingroom, the men were dissatisfied and drew up demands for a 44-hourweek, instead of it 54-hour week, with no reduction in pay, stating thatthey would produce as much in the shorter period; that the demandswere. submitted to Rosen ; that when they heard that the demandshad been rejected by Lesavoy, they requested a conference withLesavoy; and that on or about September 24, 1937, they went toLesavoy's office for a statement as to why the demands had beenrefused.According to Daubenspeck, when Breisch and Daubenspeckentered Lesavoy's office on the second visit, they found Bentz andtwo other women employees, Irma Moyer and Rose Brown, alreadypresent.Also present at this meeting were Lesavoy, Harry Rosen,Getz, Frank Tiso, the cutting-room foreman, and Herman Rosen,the respondent's accountant.Breisch and Daubenspeck testified thatat this second meeting Lesavoy stated that he could not grant anyfurther raises at this time since the respondent might have to deal11 It appears from Rreisch'suneontroverted testimonythat Lesavoyand he were "goodfriends up until the time..', that thisunion was started,"and that when Lesavoy firstcameto Allentownhe used lireisch's automobile and both"went out"together.12Elsewhereidentified as a `groupof boys in the cuttingdepartment."As late asOctober 1937 there wereapproximately 27 employees in that department.11The foreman was not identified by name.283031-41-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith a union in the future and find itself in the position where addi-tional raises would be demandedwhich itwould not be able to afford.Daubenspeck testified that Breisch and he urged that the men in thecutting room probably would not jointhe Unionif their demandswere granted,but that Lesavoy adhered to his refusal.Breisch testifiedthat at thefirst conference Lesavoy declared:: that"it would be no trouble at all"for the employees to have their owncommittee to adjust grievances with him "withouthaving anoutsiderthere to do it"for them.Daubenspeck stated that on this occasionLesavoy said,"itwould be nice if we formed our own union."Breisch and Daubenspeck also testified to other anti-union state-ments by Lesavoywhichthey alleged were made during discussionin which David Getz, the respondent's attorney,participated.Whileitclearly appears from Daubenspeck's testimony that Getz waspresent at the second meeting,14 neither he nor Breisch was positivethatGetz attended both meetings.In any event, according toDaubenspeck,When we first come in Mr. Getz [the respondent's attorney]was talking to Mr. Lesavoy and they were discussing his rightsas to what he would have to do to recognize unions and so forth,talking about theWagnerLabor Act.Well, then, after wetalked to Mr. Lesavoy,why, Mr. Getz suggested that it wouldbe a good thing instead of forming an outside union,why didn'twe form our own union and in general things was said abouttheUnion,that it was a bunch of bums and loafers, that wecouldn't never get no more out of them than-ourselves, out ofour own union,thatwe would savemoney andgeneral thingslike that.Mr. Lesavoy said that he was thinking out loudand didn'twant to, didn't reallymean to saythese things buthe was thinking out loud, but he too thought it was a goodidea.. .to form(your)own union.Daubenspeck testifiedthat thereference to the union organizersas "bums and loafers"was made by either Lesavoy or Getz.Breischtestified that Getz referred to the organizers as "hoodlums and thingslike that."AccordingtoBreisch,Getz also stated that since thelocal silk-mill workers had been organized by theC. I. 0. they hadno work;that the samething mighthappen to the respondent'semployeesif they hadan "outside union";and that the money paidto the C.I.0. "only goes to the big shots,"who "have big cars."Daubenspeck further testified that during the second meeting Her-man Rosen explained how "a'union of their own"could be ,formed,x+As we point out below, the respondent concedes that Getz was present at the secondconference. BLOSSOM PRODUCTS 'CORPORATION343and. Breisch testified . thata.t this meeting Lesavoy andHerman Rosenaswell as Harry Rosen, suggested the formation of an "insideunion." :_:Breisch also testified that following this discussion Lesavoydeclared, "Well now, boys, it is up to you just which one. If youwanted to have an outside union you would have it and if you don'tavant to have it, it is all up to us."Both Da.ubenspeck and Breisch testified that the women employeesparticipated in the discussion of an inside union at the meeting onSeptember 24.According to Daubenspeck, the women asked Getz.if he would represent them "if they would form a union," but Getz:replied that he could not do so because of his relation to the respond-ent,and "told them they would have to see, another lawyer."'Daubenspeck also testified that the women declared that if the men"wanted to form an outside union" and went on strike, the women"would come down and take (their) jobs," 15 and that at this pointhe and Breisch left the meeting.Harry Rosen testified that the demand for a 44-hour week hadbeen presented to him ; he did not deny that he had previouslyapproached Breisch and suggested that the latter form a committeeto seeLesavoy, about grievances.;- nor did he offer any account ofwhat occurred during the two conferences in Lesavoy's office.Hedenied that he had ever proposed the formationof an"inside union"or that he had heard Lesavoy, Getz, or. Herman Rosen make such aproposal.Similar general denials were also made by Bentz, whowas present at both meetings, and Herman Rosen and Tiso, whowere present at the second meeting; none of them, however, gaveany testimony as to what did occur in the meetings.Moyer, whowas present at the second meeting, professed to be entirely unableto recall what occurred other than that there was "a commotion."Getz was not called as a witness," nor was the foreman, who, accord-"That such a threat was made was not disputed.Brown, who was called as a witnessby the respondent, testified that she made such a statement after Breisch had said "theboys wanted to go on strike."16 At the hearing before the Trial Examiner,the respondent was represented by JuliusM. Rapaport,then Getz's law partner.Getz stated,at the oral argument before the Board,on October 12, 1939,thathe had attended the hearing for a short period but asserted thathe "was engaged in another trial at the time and was unable to appear,"and orally re-quested that the record be reopened in order that he might deny the testimony of Breisclrand Daubenspeck with respect to the incidents in Lesavoy's office inSeptember 1937.Nasuch application had been previously made, although the Trial Examiner had found in hisIntermediate Report,issued on or about December 1.0, 1938, that the facts were astestified by Breisch and Daubenspeck.Moreover,no application was made to the TrialExaminer for an adjournment in order that Getz's testimony might be introduced.Further-more, not only was the hearing closed on October 11, 1938,after a session lasting littlemore than an hour,but on October 10, 1938,when the respondent began its proof, anevening session was held from 7 until 10 p.in.After due consideration,the request to,reopen the record is hereby denied. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDing to Breisch, suggested the inclusionof Bentz in the committeewhich attended the first meeting.Lesavoy testified that the first meeting was heldin his office afterhe was informed by Harry Rosen that a committee wished to seehim, and that Breisch opened the meeting with the statement that heand Daubenspeck "represented a group of boys in the Cutting De-partment.... and they wanted to organize a union of their ownor that they wanted to join the C. I. O. Union 17 and that if I wouldgive thema generalincrease they would not do anything."Lesavoyalso testified that a discussion ensued between Breisch arid Dauben-speck and the women employees "as to whether they were to joinone union or the other," that he listened to the discussion for a timeand then left the room with the statement that his attorney had toldhim that he "wasn't to be one way or the other," and that he wouldreturn when they had "finished their discussion about the union."According to Lesavoy, when he returned to his office, Breisch andDaubenspeck had gone.Lesavoy testified that at the second meetinga demand was made "to increase salaries of the boys and girls inthe plant"; that he stated he would take the matter up with HarryRosen;and that he then left the meeting.With respect to bothmeetings,Lesavoy denied that he, or any other representative of therespondent, had made the anti-union statements attributed to themby Breisch and Daubenspeck.He did not, however, offer any expla-nation for the presence of Getz, who, he admitted, attended thesecond meeting, nor did he state what part, if any, Getz had taken inthe meeting.Although Lesavoy testified that a disputearose among the em-ployees at the first meeting "as to whether they wereto join oneunion or the other," it is clear that he was in error.Lesavoy alsotestified that Moyer was then present, and it is clear that she did notattend the first meeting in Lesavoy's office.Moreover, Moyer testi-fied that "the commotion" at the second meeting was the result ofour organization and the C. I. 0. organization" being present.Moyer also testified that prior to the secondmeetingshe and Bentzhad decided to oppose the Union, and Brown, who was also presentat the second meeting, testified that she together with Moyer andBentz composed a group which was determined to "buck" the Union.Brown further testified that it was at the second meeting that shedeclared that the girls "don't want to have anything to do with theC. I. 0." and that they would take over the men's jobs if the latter'went on strike.1817At this time the Union was affiliated with the Committee for Industrial Organization(now the Congress of Industrial Organizations).18Brown also contradicted Lesavoy by her testimony that at this meeting the demandwas made for a 44-hour week and was rejected.According to her, Breisch then stated tli,atthe men in the cutting room might strike if their demands were not granted. BLOSSOM PRODUCTS CORPORATTON345Bentz gave no explanation for her attendance at the meetings inLesavoy's office.WhileBrown and Moyer testified that they attendedthe second meeting as members of the committee together withBreisch and Daubenspeck,Moyer, in an earlier appearance as a wit-ness, stated that she did not recall how she had happened to be pres-ent, and neither she nor Brown testified that they had in any waysupported Breisch or Daubenspeck at the meeting.We find that the testimony of Breisch and Daubenspeck with re-spect to the meetings in Lesavoy's office on September 21 and 24, 1937,is substantially correct.Their account as to the origin of the meet-ings and what occurred therein is complete and persuasive; it is,moreover,consonant with the anti-union notice distributed by therespondent on September 21, and with the respondent's conduct withrespect to the B.W. O. which came into existence shortly thereafter:We are also impressed by the fact that many of the circumstantialdetails of the testimony of Breisch and Daubenspeck are undenied,and that the respondent's account of the meetings is on its face in-complete and is in many. respects self-contradictory.We concludethat the respondent suggested the formation of a, grievance committee 19 rather than resort to an "outside h pion," indicated its preferencefor an "inside union;"disparaged the organizers and officials of theUnion,and declared that the organization of the Union would resultin the loss of work.Despite the fact that the respondent also de-clared that it was for the employees to determine their,own courseof action,it is manifest that the respondent's hostility to the Unionand its wishes as to the form and extent of self-organization of itsemployees'were unequivocally expressed.Thereby, the respondentinterfered with, restrained,and coerced its employees in the rightguaranteed them by Section 7 of the Act.As to have stated above, we do not credit the respondent's claimthat Bentz, Brown, and Moyer attended the meeting in Lesavoy'soffice on September 24, 1937,as fellow members of a committee whichincluded Breisch and Daubenspeck,and we find that they were pres-ent when the latter came to the office. In the absence of any plausibleexplanation for their presence,the inference might well be drawnthat Bentz, Brown, and Moyer were asked to attend because of theiropposition to the-Union. In any event,according to Moyer, priorto September 24, the question of forniiiig another labor organizationhad not gone beyond the,state of "talk.".On the other hand, by theconclusion of the meeting Bentz, Brown, and Moyer had made clearto the respondent their antagonism to the Union and their willing-ness and, perhaps,intention to form another union.19As we have seen,the respondentnot only requestedBreisch to form such a committee,but also secured the inclusion of Bentz as a member.o 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin approximately a week after the second conference inLesavoy's office, the first of three meetings that were held to organizethe B. W. O. took place; 20 the second was held late in October, andthe third on or about November 4, 1937.At the second meetingmembers were signed up, and at the third meeting officers wereelected.21Before each meeting Moyer turned off the power operat-ing the machines and told the girls in the sewing room to go to theparticular hall where the meeting was to be held.On at least oneof these occasions Bentz and Brown assisted Moyer in shutting offthe power.The meetings were held during working houi s acid lasted2 or 3 hours.The respondent raised no objection to the shutting off of the poweron these occasions, although it previously had never been shut offbefore the close of the working day except in the event of anemergency.Nor did the respondent object to the employees leavingtheir work, although as many as 200 to 250 walked out of the plantto attend the meetings.On the contrary, the respondent paid theemployees for the time spent at the meetings.Lesavoy testified thathe knew of only the first B. W. O. meeting, that he thought it washeld by the C. I. 0., that he was advised by Getz to pay everyone sothat there would be no "repercussion," and that he "left the matterto the superintendent of the plant."Harry Rosen, the superintend.-ent, did not testify as to the B. W. O. meetings, nor did DavidLesavoy and Charles Lesavoy, who were the foremen in Moyer'sdepartment and were, Moyer admitted, and we find, always presentin the room.22Lesavoy testified that on the occasion of the first B. W. O. meet-ing,David Lesavoy made a "complaint" to him "that some of thegirls in the plant shut off the power and walked out of the plant."He asserted that he was not present at the plant when the latter twomeetings occurred.However, as appears from his testimony,. whichwe have quoted above, he left "the matter" to Harry Roseil, and. wehave no doubt, and find, that the latter, who was, at least inLesavoy's- absence, in complete charge of the plant, was informed asto the second and third meetings.Lesavoy admitted that David Lesavoy reported to him that Moyerhad shut off the power for a meeting.He claimed, however, thatDavid Lesavoy did not inform him of Moyer's part "until a laterdate," ,and that David Lesavoy then gave him the "impression"20 Lesavoy placed the date of the first meeting as during the latter part of Septemberor the earlypart of October.21Moyer, electedvice president at this meeting,had been elected president of the B. W. O.at the time of the hearing.22 Indeed,Moyer assertedthat on theoccasionof the thirdmeeting DavidLesavoy askedher if therewas astrike when she shut off the power. BLOSSOM 'PRODUCTS CO'RPORAT'ION347that Moyer "was doing it for the C. I. 0." Lesavoy's testimony isplainly not entitled to credence.By his own admission he knewof the first shut-down and walk-out not later than the following payday, and the record fails to disclose any occasion for David Lesavoy.advising him at "a later date" of the fact that Moyer had played aleading part in the incident.Lesavoy did not explain in what'manner David Lesavoy gave him the "impression" that Moyer wasacting on behalf of the C. I. O.We find that the respondent knew of Moyer's leading part in theB.W. O. meetings, and in view of our findings that at the meetingin Lesavoy's office on September 24, both Lesavoy and Harry Rosenhad suggested the formation of an "inside union" and had foundMoyer, Bentz, and Brown in favor of such an organization andopposed to the Union, we conclude that the respondent was wellaware of the purpose of the B. W. O. meetings.22At some time between November 4 and 15, 1937, Lesavoy and Getzattended a conference with the representatives of the B. W. O. in theoffice ofWilliam Butz, the B. W. O. attorney. 24Lesavoy testifiedthat while in Philadelphia he received a long-distance call fromHarry Rosen, advising him that Butz, whom Lesavoy had allegedlynever met before, wanted to see him in Butz's office.Lesavoy tes-tified that he thereupon left Philadelphia and went to Butz's officein Allentown.Lesavoy testified that at this conference Butz statedthat he was representing the B. W. O. and submitted a list of whatpurported to be the signatures of 85 per cent of the respondent'semployees.While Lesavoy testified that he showed this list ofsignatures to Rosen, it does not appear that Rosen attended thismeeting, and there is no testimony that the respondent made anyeffort to verify the signatures on the list.Nevertheless, at thisconference Lesavoy agreed to recognize the B. W. O. as collectivebargaining agent and to check off B. W. O. dues. Following thismeeting, mimeographed slips authorizing the check-off of B. W. O.dues ' by the respondent were supplied by Harry Rosen and weredistributed to the employees during working hours.On November16, 1937, the respondent began to deduct dues from the pay ofB.W. O. members and to turn over money so deducted to the secre-tary of the B. W. O.- In the latter part of October or early in November 1937, Lesavoycalled Breisch and Daubenspeck to his office.According to Breisch23 In its brief the respondent seeks to attach some significance to the testimony ofDatibenspeck that at the second B. W.O. meeting he spoke against an "inside union." Therespondent,however, makes no claim,and there is no evidence that Daubenspeck's actioncame to its attention.24The record does not disclose whether any other officers of the B. W. O.besides Ken-ueth Brey,who had been elected president at the November 4 meeting,were present. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Daubenspeck, Lesavoy told them that he hoped that they would"play ball" with him and that lie thought that the company unionhad gained momentum, and that the "union trouble was over."'Although Lesavoy denied making any statement to any employeein regard to an "inside" union, he did not, deny calling Breisch andDaubenspeck to his office at this time, or state what had occurredat the meeting. In the light of the entire record, we find Lesavoy'sgeneral denial unconvincing.2.ConclusionsAs we have stated above, the respondent, by distributing certainnotices to its employees on September 21, 1937, interferedwith, re-strained, and coerced them in the exercise of their rights guaranteedby Section 7 of the Act.As we have further stated above, therespondent again interfered with, restrained, and coerced its em-ployees by its action leading up to and during the conferences inLesavoy's office in September 1937.On the latter occasion therespondent not only sought to obstruct the organization of theUnion by disparaging its organizers and officials and by threateningthat affiliation of employees therewith would result in the loss ofjobs, but affirmatively suggested and proposed the formation of an"inside union."As the respondent knew, the appeal, in the case ofBentz, Brown, and Moyer, fell upon receptive ears.Whether ornot those employees might, in any event, have decided to form an"inside union," the respondent by its statements clearly gave impetusto and encouraged them to take such a step. Indeed, the - recordoffers no other plausible explanation for the action of Bentz, Brown,and Moyer in shutting off the power during working hours aridcalling the employees from the plant to attend the organizationalmeetingsof the B. W. O. Certainly the respondent's conduct withrespect to these incidents-its failure even to demur, and its pay-ment for the time spent at the meetings-clearly confirmed to theleaders ofthe "inside union" the respondent's approval of, andwillingness to support, their actions.And to other employees therespondent's conduct was a patent sponsorship of the "inside union."That the respondent thereby contributedfinancialand other supportto the B. W. 0., and interfered with its formation,is clear.In according recognition to the B. W. O. andagreeing to thecheck-offof dues,the respondentmade no effortto verifythe mem-bership claims of the B. W. 0., or to inquireas to overlapping mem-bership in the Union which it knew had beenorganizing itsemployees for 2 months.Even apart from Lesavoy's statement toBreisch and Daubenspeck about this time,it is clearthat ingrantingrecognition and agreeing to the check-off, the respondent acted to BLOSSOM PRODUCTS CORPORATION349end "union trouble" by placing upon a stable basis the B. W. O. whichit had caused to be organized.25By granting recognition and agree-ing to the check-off, both of which were continued until the time ofthe hearing, the respondent lent prestige to its creature, assisted theB.W. O. financially, and interfered with and supported the adminis-tration thereof.We find that the respondent has interfered with and dominatedthe formation and achninistration of the 13. W. O. and has contributedfinancial and other support to it.We find also that the respondenthas thereby interfered with, restrained, and coerced its employeesin the rights guaranteed to them by Section 7 of the Act.B. The d isehargesMaey Donchez.As we have stated above, the Trial Examinerfound that the respondent had not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act by discharging andrefusing to reemploy Donchez, and, accordingly, recourinended thatthe complaint be dismissed with respect to Donchez.We have re-viewed the record and we conclude that the finding is correct, butdeem it unnecessary to set forth the evidence since the Union filedno exceptions to the Trial Examiner's findings as to Donchez.Ac-cordingly, we shall dismiss the allegations of the complaint withrespect to Donchez.James Ft,seai'was einplpyed by the respondent as a spreader inthe cutting department from January 1934 until June 1936, when liewas advanced to stock clerk, which position he held until he was laidoff on November 16, 1937. In January 1937 the respondent inaugu-rated a perpetual.-inventory system and placed Ftiscar in charge ofit.Ftiscar admitted that in March 1937 and again in August 1937,Nathan Miller, the respondent's office manager, called his attentionto his failure to record items received, and that in October 1937,Herman Rosen complained of a similar error.I erman Rosen testified that mistakes occurred monthly in the per-petual inventory from the time the system was instituted until Ftiscarwas- laid off.He testified that the records were inaccurate, revealedmistakes in addition and substraction, and were not up to date.Rosen also testified that he tried to help Ftiscar and called his at-tention to his errors upon four different occasions between Januaryand-October 1937.Miller testified that Rosen complained to him sixor seven times about Ftiscar's mistakes in maintaining the perpetualinventory and. pursuant to Rosen's advice, Miller inspected the rec-ords and explained Ftiscar's errors to him upon an equal number of26 By this statementthe respondentalso expressedits opposition to the Union and therebyinterfered with, -restrained,and coerced its employeesin the rightof self-organization. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasions.According to Miller, Ftiscar admitted that he was notgood at figures and that he sometimes failed to include itemsreceived in the inventory.Lesavoy testified that in March 1937, Herman Rosen complainedthat the figures in the perpetual inventory were never correct, that hehad repeatedly spoken to Ftiscar without success, and that HermanRosen insisted that another person must be assigned to the inventoryif the system were to be retained.Lesavoy testified that he thereuponcalled Ftiscar into his office and explained that he had just talked withHerman Rosen, that Ftiscar then cried and pleaded for another chance,and that he decided to give him an opportunity to improve his work.Lesavoy further testified that in August 1937 he received a complaintfrom Harry Rosen, the plant superintendent, that Ftiscar was notcapable of adding a column of figures and that Rosen therefore feltthat it was a mistake to continue him in that position; that he toldHarry Rosen that it was up to him to do as he wished ; and that Rosenreplied that he would "talk to him [Ftiscar] and tolerate him a littlelonger and then he would see what lie would do with him,"" BothLesavoy and Harry Rosen testified that the latter made the ,fi"nalrdecision to lay off Ftiscar.26Late in October, 3 or 4 weeks before Ftiscar was laid off, DavidRosen was employed by the respondent and assigned to assist Ftiscar inhis work, and, when Ftiscar was laid off, was assigned his job. Lesavoytestified that David Rosen had been employed because his cousin,Herman Rosen, the respondent's accountant, had recommended himas accurate, skillful, and "very good at figures."While, according to Ftiscar, his errors in keeping the perpetualinventory were neither serious nor frequent, we are impressed by thefact that the testimony of the respondent's witnesses was given inpersuasive detail, by the failure of Ftiscar to deny Lesavoy's testi-mony that as early as March 1937 he had told Ftiscar that he hadbeen advised by Herman Rosen that Ftiscar was unable to handle thework, and by the failure of Ftiscar to deny that he had admitted toMiller that he was no good at figures.Under these circumstances wefind that the evidence does not support the conclusion that DavidRosen's employment, and his subsequent replacement of Ftiscar, were.due to the fact that Ftiscar, who had joined the Union in September1937, had thereafter solicited employees for membership in front ofthe respondent's offices during the noon hour 27 and at the employees'homes at night.26Harry Rosen also testified in considerable detail asto Ftiscar's unsatisfactory work.27On at least one occasion,Ftiscar wasobserved in these noontime activities by FredRosen, the foreman of the trimming department,and Eli Lesavoy,a supervisory employeein the cutting department. BLOSSOM PRODUCTS OORPORATION351The respondent contends that Ftiscar was laid off as stock clerkbecause he had proved to be inefficient in such employment, and further,that he was not then retransferred to or later rehired in the cuttingdepartment. because of lack of work.The record shows thata seriousdepression occurred in the respondent's business, beginning in October1937 and lasting up to the time of the hearing in October 1938.At thebeginning of this period the respondent employed 502 persons;, 101were laid off in November, and another 204 in December 1937; and byOctober 1938 employment had increased from this low point of 197to only 351 employees. In the cutting department the number ofemployees was reduced from 27 in October to 2 or 3 in December 1937,and at the time of the hearing that department consisted of only 15employees, _all of whom were capable of doing, two jobs, both cuttingand spreading.While in the past Ftiscar had been retransferredtemporarily to the cutting department as a spreader, when work wasslack in the stockroom, it does not appear that he was able to do cut-ting..Lesavoy testified that, in the interest of efficiency, only thoseemployees who could do both jobs had been recalled; no evidence tothe contrary was introduced ; and Ftiscar himself admitted thatLesavoy told him that he was being laid off because work was slack,but that he was a good spreader and he would be recalledas soon aswork was available.We. find that the respondent has not engaged in an unfair laborpractice within the meaning of Section 8 (3) of the Act with respectto James Ftiscar, and we will accordingly dismiss the complaintas to -him.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in- SectionIII, occurring in connection with the operations of the respondentset forth in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend 'to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt is essential in order to effectuate the purposes and policies ofthe Act that the respondent be ordered to cease and desist ' fromcertain activities and practices in which we have found it to haveengaged and, in aid of such order and as a means for removing andavoiding the consequences of such activities and practices, that itbe directed to take certain affirmative action, more particularlydescribed below. 352DECISIONS OF NATIONALLABOR RELATIONS BOARDWe have found that the respondent has dominated and interferedwith the formation and administration of the B. W. 0. and con-tributed support to it.The respondent must cease and desist from,such practices.Moreover, the effects and consequences of the re-spondent'sdomination, interferencewith,and support of theB.W. 0., as well as continued recognition by the respondent of theB.W. 0. as the bargaining representative of its employees, constitutea continuing obstacle to the free exercise by its employees of theirright to self-organization and to bargain collectively through repre-sentatives of their own choosing.The B. W. 0. has been utilized bythe respondent as an instrumentality to defeat the rights of itsemployees under the Act.Because of the respondent's illegal conductwith relation to it, the B. W. 0. is incapable of serving the respond-ent'semployees as their genuine collective bargaining agency.Accordingly, we will order the respondent to disestablish and with-draw all recognition from the B. W. 0. as the representative of itsemployees for the purposes of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment, andconditions of employment.We have found that in November 1937 the respondent entered intoan agreement with the B. W. 0. and that the contractual relationshipexisting thereunder has been a means whereby the respondent utilizedan employer-dominated labor organization to frustrate self-organi-zation among and defeat collective bargaining by its employees.Under these circumstances, any continuation, renewal, or modifica-tion of the agreement between the respondent and the B. W. 0. wouldperpetuate the forces which have deprived employees of the rightsguaranteed to them by the Act and would render ineffectual otherportions of our remedial order.We shall therefore direct the re-spondent to cease giving effect to any contract existing, or claimedby it to exist, between it and the B. W. 0., or to any modificationsor extensions thereof.We have further found that the check-off of dues from members'wages was accorded the B. IN. 0. for the purposes of facilitating thesecuring of membership therein and stabilizing the B. W. 0. It isapparent that an authorization for the check-off of dues owed to anorganization dominated and supported by the respondent was not avoluntary act of the employee signing such authorization, but repre-sented a further aspect of the employee's compulsion to abandon hisrights under the Act and to support the organization which the re-spondent had fostered for a purpose proscribed by the Act.Underthese circumstances we will restore thestates quoby ordering the BLOSSOM'PRODUCTS CORPORATION353respondent to reimburse itsemployeesfor all amounts deducted fromtheir wages as dues for the B. W. O. since November 15, 1937.28We have found that the respondent expressed hostility to the affili-ation of its employeeswith anyoutside organization.We find thatthe effects and consequences of that interference,restraint,and coer-cion constitute a further continuing obstacle to the free exercise ofthe right ofemployees to sell-organization and to bargain collec-tively throughrepresentativesof their ownchoosing.Accordingly,in order to effectuate the policies of the Act, we will order the re-spondent to include in the notices to be posted in its plant a state-ment that employees are free to become or remain members of theInternationalLadies'GarmentWorkers'Union,orany otherorganization.By engaging in unfair labor practices,the respondent has madeserious incursions upon the rights guaranteed to its employees by theAct.In order to insure the full freedom of the respondent's em-ployees-to exercise those rights,it is essential that they be informedthat the respondentwill no longerengage in its unfair labor prac-tices and that it will act in conformity to the provisions of our Order.We shall therefore direct the respondent to post notices stating thatitwill cease and desist from certain conduct specified in our Order,and that it will take the affirmative action therein required.Upon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following:CONCLUSIONS OF LAw1.InternationalLadies'GarmentWorkers' Union and BlossomWorkers' Organization are labor organizations within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Blossom Workers' Organization and by contributing sup-port thereto, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (2) of theAct.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is- engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.Matterof TheWesternUnion Telegraph Coo pony, .4 CorporationandAtnerican Com-municationsAssociation. 17 N. L. R. B. 34;Matter of Helier Brothers Company ofNewconaerstownandInternational Brotherhood ofBlacksmiths, Drop Forgers and Helper,,7 N. L. R. B. 646. 354DECISIONS OF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor-practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices,within the meaning of Section 8 (3) of the Act. ,ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, Blossom Products Corporation, Allentown, Pennsylvania,and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Blossom Workers' Organization or with the formation oradministration of any other labor organization of its employees, andfrom contributing support to Blossom Workers' Organization or toany other labor organization of its employees;(b)Giving effect to its agreement with Blossom Workers' Or=ganization or to any extension or renewal thereof, or to any successoragreement with Blossom Workers' Organization which may now bein effect;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Blossom Workers' Organiza-tion as a representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other-conditions ofemployment, and completely disestablish Blossom Workers' Organi-zation as such representative;(b)Reimburse each of its employees whose dues to BlossomWorkers'Organizationwere checked off, for the amounts thusdeducted from their wages since November 15, 1937;(c)Post notices immediately in conspicuous places in its plantand maintain such notices for a period of at least sixty (60) con-secutive days, stating that the respondent will cease and desist in themanner set forth in 1 (a), (b), and (c) and that it will take the BLOSSOM PRODUCTS OORPORATION355affirmative action set forth in 2 (a) and (b) of this Order, and thatthe respondent's employees are free to remain or become membersof the International Ladies' Garment Workers' Union or any otherorganization ;(d)Notify the Regional Director for the Fourth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint, in so far as it alleges thatthe respondent has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.